Citation Nr: 0918744	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  06-02 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February to October 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

The Veteran presented testimony at a Board hearing in April 
2006.  A transcript of the hearing is associated with the 
claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board remanded the Veteran's claim in August 2007. The 
purpose of the remand was to obtain, if available, the 
Veteran's in-patient clinical records from his reported stay 
at Beaufort Naval Hospital for right knee treatment.   A 
review of the Veteran's claims file reflects that the AMC 
submitted a record request to the Beaufort Naval Hospital and 
received a negative response.  However, as the Veteran was 
discharged from service in 1993, the hospital presumably 
transferred those records to the National Personnel Records 
Center (NPRC) for storage purposes, and the record does not 
reflect the AMC's attempts to obtain these records from the 
NPRC.  

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims held that as a 
matter of law, a remand by the Board confers on a veteran the 
right to compliance with the remand orders.  It imposes upon 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  Because the actions ordered by the Board in 
August 2007 do not appear to have been completed, a remand is 
necessary.

Accordingly, the case is REMANDED for the following action:

1. The AMC should attempt to obtain any 
clinical/in-patient/hospital records 
reflecting treatment of the Veteran at the 
Beaufort Naval Hospital in Beaufort, South 
Carolina, for any period in May and June 
1993.  In attempting to obtain these 
records, the AMC should contact the NPRC 
and any other facility that may store 
these clinical/in-patient/hospital 
records.  All attempts to obtain these 
medical records should be fully documented 
for the claims file.

2.  Once the above-requested development 
has been completed, the AMC should conduct 
any further development that reasonably 
follows, and then readjudicate the 
Veteran's claim.  If the decision remains 
adverse to the Veteran, he and his 
representative must be provided a 
supplemental statement of the case and an 
appropriate opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




